
	

116 S2539 IS: Tibetan Policy and Support Act of 2019
U.S. Senate
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2539
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2019
			Mr. Rubio (for himself, Mr. Cardin, Mr. Graham, Mrs. Feinstein, Mr. Cotton, and Mr. Markey) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To modify and reauthorize the Tibetan Policy Act of 2002, and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Tibetan Policy and Support Act of 2019.
		2.Modifications to and reauthorization of the Tibetan Policy Act of 2002
 (a)Tibet negotiationsSection 613 of the Tibetan Policy Act of 2002 (subtitle B of title VI of division A of Public law 107–228; 22 U.S.C. 6901 note) is amended—
 (1)in subsection (a)— (A)in paragraph (1)—
 (i)by inserting without preconditions after a dialogue; (ii)by inserting or Central Tibetan Administration representatives after his representatives; and
 (iii)by adding at the end before the period the following: and should coordinate with other governments in multilateral efforts toward this goal; (B)by redesignating paragraph (2) as paragraph (3); and
 (C)by inserting after paragraph (1) the following new paragraph:  (2)Policy communicationThe President shall direct the Secretary of State to ensure that, in accordance with this Act, United States policy on Tibet, as coordinated by the United States Special Coordinator for Tibetan Issues, is communicated to all Federal departments and agencies in contact with the Government of the People’s Republic of China.; and
 (2)in subsection (b)— (A)in the matter preceding paragraph (1)—
 (i)by striking until December 31, 2021; and (ii)by inserting and direct the Department of State to make public on its website after appropriate congressional committees;
 (B)in paragraph (1), by striking and at the end; (C)in paragraph (2), by striking the period at the end and inserting a semicolon; and
 (D)by adding at the end the following new paragraphs:  (3)the steps taken by the United States Government to promote and protect the human rights and the distinct religious, cultural, linguistic, and national identity of the Tibetan people, including the right of the Tibetan people to choose their own religious leaders in accordance with their established religious practice and system; and
 (4)an analysis of United States business activities in Tibet, whether those activities employ Tibetans and how many, whether those activities are consistent with the protection of the environment and Tibetan cultural traditions, and whether those activities contribute to or support, through goods or services, the surveillance of the people of Tibet..
 (b)Economic development in TibetSection 616 of such Act (22 U.S.C. 6901 note) is amended— (1)in subsection (d)—
 (A)in paragraph (5), by inserting human rights, after respect Tibetan; (B)in paragraph (8), by striking and at the end;
 (C)in paragraph (9), by striking the period at the end and inserting ; and; and (D)by adding at the end the following new paragraph:
						
 (10)neither provide incentive for, nor facilitate the involuntary or coerced relocation of, Tibetan nomads from their traditional pasturelands into concentrated settlements.; and
 (2)by adding at the end the following new subsections:  (e)Private sector investmentThe Secretary of State, in coordination with the Secretary of Commerce, should—
 (1)encourage United States businesses and individuals that are engaged in commerce or investing in enterprises in Tibet to abide by the principles specified in subsection (d) and the United Nations Guiding Principles on Business and Human Rights; and
 (2)request that such businesses and individuals provide to the Department of State periodic reports on their adherence to such principles.
 (f)United States assistanceThe President shall provide grants to nongovernmental organizations to support sustainable economic development, cultural and historical preservation, health care, education, and environmental sustainability projects for Tibetan communities in Tibet, in accordance with the principles specified in subsection (d) and subject to the review and approval of the United States Special Coordinator for Tibetan Issues under section 621(d) or, if the Coordinator has not been appointed, the Assistant Secretary of State for Democracy, Human Rights, and Labor..
 (c)Diplomatic representation relating to TibetSection 618 of such Act (22 U.S.C. 6901 note) is amended to read as follows:  618.Diplomatic representation relating to Tibet (a)United States consulate in Lhasa, Tibet (1)In generalThe Secretary shall seek to establish a United States consulate in Lhasa, Tibet, to provide consular services to United States citizens traveling in Tibet and to monitor political, economic, and cultural developments in Tibet.
 (2)Consular districtsThe Secretary should organize the United States Embassy’s consular districts within the People’s Republic of China so that all areas designated as autonomous for Tibetans are contained within the same consular district.
							(b)Tibet section in United States Embassy in Beijing, China
 (1)In generalThe Secretary shall establish a Tibet section within the United States Embassy in Beijing, China, to follow political, economic, and social developments in Tibet until such time as a United States consulate in Lhasa, Tibet, is established under subsection (a).
 (2)DutiesThe Tibet section established under paragraph (1) shall have the primary responsibility of reporting on human rights issues and access to Tibet by United States Government officials, journalists, nongovernmental organizations, and the Tibetan diaspora and shall work in close cooperation with the United States Special Coordinator for Tibetan Issues.
 (c)PolicyThe Secretary shall not authorize the establishment in the United States of any additional consulate of the People’s Republic of China until such time as a United States consulate in Lhasa, Tibet, is established under subsection (a)..
 (d)Religious persecution in TibetSection 620(b) of such Act (22 U.S.C. 6901 note) is amended by adding at the end before the period the following: , including with respect to the reincarnation system of Tibetan Buddhism.
 (e)United States special coordinator for Tibetan issuesSection 621 of such Act (22 U.S.C. 6901 note) is amended— (1)by amending subsection (c) to read as follows:
					
 (c)ObjectivesThe objectives of the Special Coordinator are to— (1)promote substantive dialogue without preconditions between the Government of the People’s Republic of China and the Dalai Lama or his representatives or Central Tibetan Administration representatives leading to a negotiated agreement on Tibet;
 (2)encourage the Government of the People’s Republic of China to address the aspirations of the Tibetan people regarding their cultural, religious, linguistic, and national identity;
 (3)promote the human rights and religious freedoms of the Tibetan people, including women’s human rights;
 (4)promote activities to preserve the distinct environment and water resources of the Tibetan plateau; (5)promote economic development as enumerated in section 616(e); and
 (6)promote access to Tibet in accordance with the Reciprocal Access to Tibet Act of 2018 (Public law 115–330).;
 (2)in subsection (d)— (A)in paragraph (5), by striking and at the end;
 (B)by redesignating paragraph (6) as paragraph (8); and (C)by inserting after paragraph (5) the following new paragraphs:
						
 (6)review and approve all projects carried out pursuant to section 616(f) of this Act and section 7(b) of the Tibetan Policy and Support Act of 2019;
 (7)seek to establish international diplomatic coalitions to— (A)oppose any effort by the Government of the People’s Republic of China to identify or install Tibetan Buddhist religious leaders in a manner inconsistent with the established religious practice and system of Tibetan Buddhism; and
 (B)ensure that the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, is determined solely within the Tibetan Buddhist faith community, in accordance with the universally recognized right to religious freedom; and; and
 (3)by adding at the end the following new subsection:  (e)PersonnelThe Secretary shall assign not less than three individuals to the Office of the Special Coordinator to assist in the management of the responsibilities of this section..
 (f)Geographic definition of tibetSuch Act (22 U.S.C. 6901 note), as so amended, is further amended by adding at the end the following new section:
				
 622.Geographic definition of TibetIn this Act and in implementing policies relating to the Tibetan people under other provisions of law, the term Tibet, unless otherwise specified, means—
 (1)the Tibet Autonomous Region; and (2)the Tibetan areas of Qinghai, Sichuan, Gansu, and Yunnan provinces..
			3.Statement of policy regarding the succession or reincarnation of the Dalai Lama
 (a)FindingsCongress finds the following: (1)Tibetan Buddhism is practiced in many countries, including the People's Republic of China, Bhutan, Nepal, Mongolia, India, the Russian Federation, and the United States.
 (2)No single political entity encompasses the territory in which Tibetan Buddhism is practiced. (3)The Dalai Lama is widely revered by Tibetan Buddhists and those who practice Tibetan Buddhism around the world, including those in the United States, as their spiritual leader.
 (4)Under the Tibetan Buddhist belief system, there have been 14 persons recognized as the Dalai Lama, each a manifestation of the Bodhisattva of Compassion, selected according to the spiritual traditions and practices of Tibetan Buddhism.
 (5)The 14th Dalai Lama, Tenzin Gyatso, issued a statement on September 24, 2011, explaining the traditions and spiritual precepts of the selection of Dalai Lamas, setting forth his views on the considerations and process for selecting his successor, and providing a response to the claims of the Government of the People's Republic of China that only that Government has the ultimate authority in the selection process of the Dalai Lama.
 (6)The 14th Dalai Lama said in his statement that if a decision to continue the institution of the Dalai Lama is made, that the responsibility shall primarily rest with the Dalai Lama’s Gaden Phodrang Trust, who will be informed by the written instructions of the 14th Dalai Lama.
 (7)Since 2011, the 14th Dalai Lama has reiterated publicly on numerous occasions that decisions on the succession or reincarnation of the next Dalai Lama belong to the Tibetan Buddhist faith community alone.
 (8)The Government of the People’s Republic of China has interfered in the process of recognizing a successor or reincarnation of Tibetan Buddhist leaders, including in 1995 by arbitrarily detaining Gedhun Choekyi Nyima, a 6-year-old boy who was identified as the 11th Panchen Lama, and purporting to install its own candidate as the Panchen Lama.
 (9)During his confirmation hearings to be Secretary of State, Michael Pompeo testified to the Committee on Foreign Relations of the Senate, If confirmed, I will press the Chinese government to respect the legitimacy of Tibetan Buddhists’ religious practices. This includes the decisions of Tibetan Buddhists in selecting, educating, and venerating the lamas who lead the faith, such as the Dalai Lama..
 (10)The Department of State’s Report on International Religious Freedom for 2017 reported on policies and efforts of the Government of the People’s Republic of China to exert control over the selection of Tibetan Buddhist religious leaders, including reincarnate lamas, and stated that U.S. officials underscored that decisions on the reincarnation of the Dalai Lama should be made solely by faith leaders.
 (11)In July 2015, Under Secretary of State for Civilian Security, Democracy, and Human Rights, Sarah Sewall, serving concurrently as United States Special Coordinator for Tibetan Issues, testified to Congress that the basic and universally recognized right of religious freedom demands that any decision on the next Dalai Lama be reserved to the current Dalai Lama, Tibetan Buddhist leaders, and the Tibetan people.
 (12)On June 8, 2015, the United States House of Representatives unanimously approved House Resolution 337 (114th Congress) which calls on the United States Government to underscore that government interference in the Tibetan reincarnation process is a violation of the internationally recognized right to religious freedom, and that matters related to reincarnations in Tibetan Buddhism are of keen interest to Tibetan Buddhist populations worldwide.
 (13)On April 25, 2018, the United States Senate unanimously approved Senate Resolution 429 (115th Congress), which expresses its sense that the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, is a matter that should be determined solely within the Tibetan Buddhist faith community, in accordance with the inalienable right to religious freedom.
 (b)Statement of policyIt is the policy of the United States that— (1)decisions regarding the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, are exclusively spiritual matters that should be made by the appropriate religious authorities within the Tibetan Buddhist tradition and in the context of the will of religious practitioners and the instructions of the 14th Dalai Lama; and
 (2)interference by the Government of the People’s Republic of China or any other government in the process of recognizing a successor or reincarnation of the Dalai Lama would represent a clear violation of the fundamental religious freedoms of Tibetan Buddhists and the Tibetan people.
 (c)Amendments to Foreign Relations Authorization Act, Fiscal Years 1990 and 1991Section 901(a) of the Foreign Relations Authorization Act, Fiscal Years 1990 and 1991 (Public Law 101–246; 104 Stat. 80) is amended—
 (1)by redesignating paragraphs (7), (8), and (9) as paragraphs (8), (9), and (10), respectively; and (2)by inserting after paragraph (6) the following new paragraph:
					
 (7)protecting the internationally recognized right to the freedom of religion and belief, including ensuring that the identification and installation of Tibetan Buddhist religious leaders, including a future 15th Dalai Lama, is a matter determined solely within the Tibetan Buddhist faith community, based on instructions of the 14th Dalai Lama, without interference by the Government of the People’s Republic of China;.
 (d)Holding chinese officials responsible for religious freedom abuses targeting Tibetan BuddhistsIt is the policy of the United States— (1)to consider any effort by the Government of the People’s Republic of China to identify or install its own candidate as the future 15th Dalai Lama of Tibetan Buddhism to be—
 (A)a serious human rights abuse as such term is used in Executive Order No. 13818 (relating to blocking the property of persons involved in serious human rights abuse or corruption); and
 (B)a particularly severe violation of religious freedom for purposes of applying section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)(G); and
 (2)to consider any official of the Government of the People’s Republic of China determined to be complicit in identifying or installing a government-approved candidate as the future 15th Dalai Lama, contrary to the instructions provided by the 14th Dalai Lama, and one not recognized by the faith community of Tibetan Buddhists globally, to be subject to sanctions described in Executive Order No. 13818 and to inadmissibility into the United States under section 212(a)(2)(G) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(2)).
 (e)Department of State programming To promote religious freedom for Tibetan BuddhistsConsistent with section 401 of the Frank R. Wolf International Religious Freedom Act (Public Law 114–281; 130 Stat. 1436), using funds available to the Department of State for international religious freedom programs, the Ambassador at Large for International Religious Freedom should provide funding to vigorously protect and promote international religious freedom in China and for programs to protect Tibetan Buddhism in China and elsewhere.
 4.Reporting on Tibet under the International Religious Freedom Act of 1998Section 102(b)(1) of the International Religious Freedom Act of 1998 (22 U.S.C. 6412(b)(1)) is amended—
 (1)in subparagraph (B), by striking , including policies and inserting , including interference in the right of religious communities to choose their leaders, policies; and (2)by adding at the end the following new subparagraph:
				
 (H)ChinaBecause matters relating to religious freedom in China are complex in scope and intensity and often vary by ethnicity and geographic or administrative region, each chapter on China in the Annual Report shall include separate sections on—
 (i)Tibet; (ii)the Xinjiang Uyghur Autonomous Region;
 (iii)Hong Kong and Macau; (iv)unrecognized or independent Catholic and Protestant house churches; and
 (v)Falun Gong and faith-based or new religious movements.. 5.Policy regarding the environment and water resources on the Tibetan Plateau (a)FindingsCongress finds the following:
 (1)Glaciers in Tibet feed 10 of the major rivers of South and East Asia, which supply fresh water to an estimated 1,800,000,000 people.
 (2)Chinese scientists have reported that since 1960 the Tibetan Plateau’s annual average temperature has increased at twice the global average, causing melting of the glaciers, which will result in variable water flows in the future.
 (3)Tibet’s rivers support wetlands that play a key role in water storage, water quality, and the regulation of water flow, and support biodiversity, foster vegetation growth, and act as carbon sinks.
 (4)The grasslands of Tibet play a significant role in carbon production and sequestration. (5)Changes in permafrost levels can affect the water supply, cause desertification, and destabilize infrastructure on the Tibetan Plateau and beyond.
 (6)The warming of the Tibetan Plateau may cause changes in the monsoon cycle in South and Southeast Asia, which could lead to droughts or floods that overwhelm infrastructure and damage crops.
 (7)The resettlement of nomads from Tibetan grasslands undermines the application of traditional stewardship practices developed through centuries of pastoral practices, which can be key to mitigating the negative effects of warming on the Tibetan Plateau.
 (8)The construction of large hydroelectric power dams in Tibet, planned to be used in part to transmit power to Chinese provinces outside of Tibet, as well as other infrastructure projects, including the Sichuan-Tibet railroad may also lead to the resettlement of thousands of Tibetans and transform the environment.
 (9)Cambodia, Laos, Thailand, and Vietnam are members of the Mekong River Commission, which promotes sustainable management and development of water and related resources among member nations.
 (10)The People’s Republic of China is not a full party to the Mekong River Commission. (11)The People’s Republic of China has approximately 20 percent of the world’s population but only around 7 percent of the world’s water supply, with India and the rest of South and Southeast Asia also relying on the rivers flowing from the Himalayas of the Tibetan Plateau.
 (12)The People’s Republic of China has already completed water transfer programs diverting billions of cubic meters of water yearly and there are plans to divert more waters from the Tibetan plateau in China.
 (b)Water resources in Tibet and the Tibetan watershedThe Secretary of State, in coordination with relevant agencies of the United States Government, shall—
 (1)pursue efforts to monitor the environment on the Tibetan Plateau, including glacial retreat, temperature rise, and carbon levels, in order to promote a greater understanding of the effects on permafrost, river flows, grasslands and desertification, and the monsoon cycle;
 (2)engage with the Government of the People’s Republic of China, the Central Tibetan Administration, and nongovernmental organizations to encourage the participation of Tibetan nomads and other Tibetan stakeholders in the development and implementation of grassland management policies, in order to utilize their indigenous experience in mitigation and stewardship of the land, and to assess policies on the forced resettlement of nomads; and
 (3)encourage a regional framework on water security or use existing frameworks, such as the Lower Mekong Initiative, to facilitate cooperative agreements among all riparian nations that would promote transparency, sharing of information, pollution regulation, and arrangements on impounding and diversion of waters that originate on the Tibetan Plateau.
 (c)Tibetan water resources and national securitySection 1202(b) of the National Defense Authorization Act of 2000 (Public Law 106–65; 10 U.S.C. 113 note) is amended by adding at the end the following:
				
 (29)Tibet’s strategic importance and the strategic importance of water resources from the Tibetan Plateau in regional and territorial disputes..
			6.Democracy in the Tibetan exile community
 (a)FindingsCongress finds the following: (1)The 14th Dalai Lama has overseen a process of democratization within the Tibetan policy, beginning in Tibet in the 1950s and continuing in exile from the 1960s to the present.
 (2)The first representative body in Tibetan history, formed on September 2, 1960, was the precursor of the Tibetan Parliament-in-Exile, the legislative branch within the Central Tibetan Administration.
 (3)The first direct election for the chief executive of the Central Tibetan Administration was held on July 29, 2001, with the election of Professor Samdhong Rinpoche.
 (4)On March 10, 2011, the 14th Dalai Lama announced that he would relinquish his political responsibilities and on August 8, 2011, he transferred full political power to the elected leadership of the Central Tibetan Administration.
 (5)On March 20, 2011, members of the Tibetan exile community across some 30 countries held elections, monitored by international observers and assessed to be free and fair, to select the next parliament and chief executive.
 (6)As a result of the codification of the transfer of political power from the Dalai Lama, the Kalon Tripa, or Chief of the Cabinet, assumed full executive authority and the Tibetan Parliament-in-Exile assumed full legislative authority within the Central Tibetan Administration.
 (7)As a result of the 2011 elections, the 15th Tibetan Parliament was seated and Lobsang Sangay was chosen as Kalon Tripa, a title changed to Sikyong in 2012.
 (8)Approximately 6,000,000 Tibetans in Tibet do not enjoy a democratic form of government or the ability to elect their political representatives.
 (9)Section 355 of the Foreign Relations Authorization Act, Fiscal Years 1992 and 1993 (Public law 102–138; 105 Stat 713), expressed the sense of Congress that Tibet’s true representatives are the Dalai Lama and the Tibetan government-in-exile as recognized by the Tibetan people and that Tibet has maintained throughout its history a distinctive and sovereign national, cultural, and religious identity separate from that of China and, except during periods of illegal Chinese occupation, has maintained a separate and sovereign political and territorial identity.
 (10)The Middle Way Approach, the official policy of the Central Tibetan Administration, seeks genuine autonomy for the 6,000,000 Tibetans in Tibet.
 (b)Sense of CongressIt is the sense of Congress that— (1)Tibetan exile communities around the world should be commended for the successful adoption of a system of self-governance with democratic institutions and free elections to choose their leaders;
 (2)the Dalai Lama should be commended for his decision to transfer political authority to elected leaders in accordance with democratic principles;
 (3)the Central Tibetan Administration legitimately represents and reflects the aspirations of Tibetan people around the world, and the Sikyong is the President of the Central Tibetan Administration;
 (4)as consistent with section 621(d)(3) of the Tibetan Policy Act of 2002 (22 U.S.C. 6901 note), the United States Special Coordinator for Tibetan Issues should continue to maintain close contact with the religious, cultural, and elected leaders of the Tibetan people; and
 (5)the adoption of democracy within the Tibetan exile community can serve as an example to other exiled, subnational, or nonsovereign communities around the world.
				7.Sustainability in Tibetan communities seeking to preserve their culture, religion, and language
 (a)FindingsCongress finds the following: (1)Following the flight into exile of the Dalai Lama and tens of thousands of fellow Tibetans, the Government of India graciously granted land on which the Tibetan refugees could settle.
 (2)Under the leadership of the Dalai Lama, Tibetan refugees established settlements in India, Nepalese, and Bhutanese monastic, cultural, and educational institutions for the purpose of preserving their religion, culture, and language until the time that they could return to Tibet.
 (3)Many of the Tibetan settlements are more than 50 years old, with aging infrastructure, challenging the capacity to absorb new refugees and provide modern services and gainful employment.
 (4)The threats to Tibetan culture, religion, and language in the People’s Republic of China justify support for efforts by Tibetans outside China to preserve their heritage.
 (5)Many long-staying Tibetans in Nepal have not received documentation that would provide legal resident status and allow them fuller access to educational opportunities and sustainable participation in the economy and society of Nepal.
 (6)It is United States policy to promote the human rights of the Tibetan people and the preservation of the distinct Tibetan cultural, religious, and linguistic heritage.
 (7)The Dalai Lama has said that the Central Tibetan Administration will cease to exist once a negotiated settlement has been achieved that allows Tibetans to freely enjoy their culture, religion, and language in Tibet.
 (b)Development assistanceOf the amount authorized to be appropriated for development assistance for fiscal year 2020, such sums as may be necessary are authorized to be available to support the preservation of Tibetan cultural, religious, and linguistic heritage, as well as the education, skills development, and entrepreneurship of Tibetans residing in settlements in South Asia, subject to review and approval of the United States Special Coordinator for Tibetan Issues.
 (c)Status of Tibetans in NepalThe Secretary of State shall urge the Government of Nepal to provide legal documentation to long-staying Tibetan residents in Nepal who fled a credible threat of persecution in Tibet, in order to allow them to more fully participate in the economy and society of Nepal.
 (d)Sense of CongressIt is the sense of Congress that the Office of Tibet in Washington, DC, is the representative office in the United States of the Dalai Lama and the Central Tibetan Administration.
 (e)SunsetThis section shall terminate on the date that is one year after the date on which the Secretary of State certifies to Congress that a negotiated settlement between the Government of the People’s Republic of China and the Dalai Lama or his representatives or Central Tibetan Administration representatives on Tibet has been concluded.
			8.Authorization of appropriations
 (a)Office of the United States special coordinator for Tibetan issuesOf the amounts authorized to be appropriated to the Department of State for administration of foreign affairs, not less than $1,000,000 is authorized to be appropriated for fiscal year 2020 and each subsequent fiscal year for the Office of the United States Special Coordinator for Tibetan Issues.
 (b)Tibetan scholarship program and Ngwang Choepel Exchange ProgramsOf the amounts authorized to be appropriated for educational and cultural exchange programs for fiscal year 2020 and each subsequent fiscal year—
 (1)Not less than $750,000 is authorized to be appropriated to carry out the Tibetan scholarship program established under section 103(b)(1) of the Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996 (Public Law 104–319; 110 Stat. 3865); and
 (2)Not less than $650,000 is authorized to be appropriated to carry out the Ngwang Choepel Exchange Programs (formerly known as programs of educational and cultural exchange between the United States and the people of Tibet) under section 103(a) of the Human Rights, Refugee, and Other Foreign Relations Provisions Act of 1996.
 (c)Humanitarian assistance to Tibetan refugees in South AsiaOf the amounts authorized to be appropriated for migration and refugee assistance for fiscal year 2020 and each subsequent fiscal year, such sums as may be necessary are authorized to be appropriated for humanitarian assistance, including food, medicine, clothing, and medical and vocational training, to Tibetan refugees in South Asia who have fled facing a credible threat of persecution in the People’s Republic of China.
 (d)Development assistanceOf the funds appropriated under the heading Economic Support Fund for fiscal year 2020 and each subsequent fiscal year, not less than $6,000,000 is authorized for programs to promote and preserve Tibetan culture and language both in the refugee and diaspora Tibetan communities, development, and the resilience of Tibetan communities and the Central Tibetan Administration in India and Nepal, and to assist in the education and development of the next generation of Tibetan leaders from such communities.
 (e)Tibetan governanceOf the funds appropriated under the heading Economic Support Fund for fiscal year 2020 and each subsequent fiscal year, not less than $3,000,000 is authorized for programs to strengthen the capacity of the Central Tibetan Administration, institutions and strengthen democracy, governance, information and international outreach, and research.
			
